 Exhibit 10.4



RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), is entered into as of
the Grant Date (as defined below), by and between Grantee (as defined below) and
Bonanza Creek Energy, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company maintains the Bonanza Creek Energy, Inc. 2017 Long Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and Grantee has been selected by the board of directors of the
Company (the “Board”) or the compensation committee of the Board (the
“Committee”) or any authorized delegate to receive an Award of Stock Units (the
“Award”) under the Plan and as set forth in this Agreement;

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:

 

1.       Definitions. The following terms used in this Agreement shall have the
meanings set forth in this Section ‎1:

 

a)“Cause” has the following meaning:

 

i.If Grantee has a Service Agreement that defines “Cause” (or a similar term),
then “Cause” has the meaning assigned to it (or to such similar term) in such
Service Agreement; or

 

ii.If Grantee does not have a Service Agreement that defines “Cause” (or a
similar term), “Cause” shall mean any of the following: (1) Grantee has failed
or refused to substantially perform Grantee’s duties, responsibilities, or
authorities (other than any such refusal or failure resulting from Grantee’s
becoming Disabled); (2) any commission by or indictment of Grantee of a felony
or other crime of moral turpitude; (3) Grantee has engaged in material
misconduct in the course and scope of Grantee’s Service with the Company,
including, but not limited to, gross incompetence, disloyalty, disorderly
conduct, insubordination, harassment of other employees or third parties,
chronic abuse of alcohol or unprescribed controlled substances, improper
disclosure of confidential information, chronic and unexcused absenteeism,
improper appropriation of a corporate opportunity or any other material
violation of the Company’s personnel policies, rules or codes of conduct or any
fiduciary duty owed to the Company or its Affiliates, or any applicable law or
regulation to which the Company or its Affiliates are subject; (4) Grantee has
committed any act of fraud, embezzlement, theft, dishonesty, misrepresentation
or falsification of records; or (5) Grantee has engaged in any act or omission
that is likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation.

 

 

 

b)“CIC Severance Plan” means the Bonanza Creek Energy, Inc. Second Amended and
Restated Executive Change in Control and Severance Plan, as may be amended from
time to time.

 

c)“Date of Termination” means the date on which Grantee’s Service with the
Company or an Affiliate terminates for any reason; provided, that a Date of
Termination shall not be deemed to occur by reason of a Grantee’s transfer of
Service between the Company and an Affiliate; further provided that a Grantee’s
Service shall not be considered terminated while Grantee is on a leave of
absence from the Company or an Affiliate approved by the Company or such
Affiliate.

 

d)“Designated Beneficiary” means the beneficiary or beneficiaries designated by
Grantee in a writing filed with the Company in the form attached hereto as
Exhibit A.

 

e)“Disability” or “Disabled” has the following meaning:

 

i.If Grantee has a Service Agreement that defines “Disability” or “Disabled” (or
a similar term), then “Disability” or “Disabled” has the meaning assigned to it
(or to such similar term) in such Service Agreement; or

 

ii.If Grantee does not have a Service Agreement that defines “Disability” or
“Disabled” (or a similar term), “Disability” or “Disabled” shall mean when (1)
Grantee receives disability benefits under either social security or the
Company’s long-term disability plan, if any, or (2) the Company, upon the
written report of a qualified physician designated by the Company’s insurers,
shall have determined (after a complete physical examination of Grantee at any
time after Grantee has been absent from the Company for 90 or more consecutive
calendar days) that Grantee has become physically and/or mentally incapable of
performing Grantee’s essential job functions with or without reasonable
accommodation as required by law due to injury, illness, or other incapacity
(physical or mental).

 

f)“Good Reason” has the following meaning:

 

i.If Grantee has a Service Agreement that defines “Good Reason” (or a similar
term), then “Good Reason” has the meaning assigned to it (or to such similar
term) in such Service Agreement; or

 

ii.If Grantee does not have a Service Agreement that defines “Good Reason” (or a
similar term) and Grantee does not participate in the CIC Severance Plan, then
“Good Reason” shall exist in the event any of the following actions are taken
without Grantee’s consent: (1) a material diminution in Grantee’s base salary or
retainer compensation as in effect immediately prior to such diminution;
provided, that, an across-the-board reduction in the base compensation and
benefits of all Service Providers of the Company by the same percentage amount
(or under the same terms and

 

 

 

conditions) as part of a general base compensation reduction and/or benefit
reduction shall not constitute such a qualifying material diminution; (2) a
material relocation of Grantee’s primary work location more than 75 miles away
from the then-current primary work location; or (3) any material breach by the
Company of any provision of this Agreement.

 

g)“Grantee” means the employee of the Company specified in the grant notice
issued by the Company on or about the Grant Date (the “Grant Notice”).

 

h)“Grant Date” means the date on which this Award was granted, as set forth in
the Grant Notice.

 

i)“Restricted Stock Units” means time-based Stock Units (as defined in the Plan)
granted under this Agreement and subject to the terms of this Agreement and the
Plan.

 

j)“Service Agreement” means any applicable agreement between the Company and
Grantee regarding Grantee’s Service with the Company.

 

Capitalized terms used herein without definition have the meanings ascribed to
such terms in the Plan. Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

2.       Award. Grantee is hereby granted a Restricted Stock Unit award covering
the number of Restricted Stock Units set forth in the Grant Notice.

 

3.       Vesting. Except as set forth in Sections ‎4 and ‎5, the Restricted
Stock Units shall vest in accordance with the vesting schedule set forth in the
Grant Notice.

 

4.       Termination of Services. Except as may otherwise be provided in any
applicable Service Agreement or, if applicable, the CIC Severance Plan, Grantee
shall forfeit any unvested Restricted Stock Units that have not vested in
accordance with Section ‎3 as of a Date of Termination.

 

5.       Change in Control. In the event of a Change in Control, unless in
connection with such Change in Control, the Award is (a) continued or assumed or
(b) substituted or replaced with an award with respect to cash or shares of the
acquirer in such Change in Control, in each case, with substantially equivalent
terms and value as the Award, any unvested Restricted Stock Units shall vest in
full upon such Change in Control.

 

6.       Payment. Payment in respect of vested Restricted Stock Units shall be
made by the Company as soon as administratively practicable (and in no event
later than 30 days) after the applicable vesting date. The Company shall settle
vested Restricted Stock Units by issuing Grantee a number of shares of Stock
equal to the number of vested Restricted Stock Units.

 

 

 

7.       Withholding.

 

a)Any income taxes, FICA, state disability insurance or other similar payroll
and withholding taxes (“Withholding Obligation”) arising with respect to the
Restricted Stock Units are the sole responsibility of Grantee. Any Withholding
Obligation that arises as a result of the payment of cash amounts pursuant to
the Dividend Equivalent Right set forth in Section 9 below shall be withheld by
the Company in cash from the amounts paid. Any Withholding Obligation that
arises as a result of the settlement of vested Restricted Stock Units through
granting of Stock pursuant to Section 6 above shall be settled pursuant to
Sections 7(b) or 7(c) below.

 

b)By accepting this Agreement, Grantee hereby elects, effective on the Grant
Date, to sell shares of Stock held by Grantee in an amount and at such time as
is determined in accordance with this Section 7(b), and to allow the Agent, as
defined below, to remit the cash proceeds of such sales to the Company as more
specifically set forth below (a “Sell to Cover”) to permit Grantee to satisfy
the Withholding Obligation to the extent the Withholding Obligation is not
otherwise satisfied pursuant to the provisions of Section 7(c) below and further
acknowledges and agrees to the following provisions:

 

i.Grantee hereby irrevocably appoints the Company’s designated broker E*TRADE
Securities LLC, or such other broker as the Company may select, as Grantee’s
agent (the “Agent”), and authorizes and directs the Agent to:

 

1.Sell on the open market at the then prevailing market price(s), on Grantee’s
behalf, as soon as practicable on or after the delivery of Stock in settlement
of vested Restricted Stock Units, the number (rounded up to the next whole
number) of shares of Stock sufficient to generate proceeds to cover (i) the
satisfaction of the Withholding Obligation arising from the settlement of the
vested Restricted Stock Units to the extent not otherwise satisfied pursuant to
Section 7(c) and (ii) all applicable fees and commissions due to, or required to
be collected by, the Agent with respect thereto;

 

2.Remit directly to the Company the proceeds necessary to satisfy the
Withholding Obligation;

 

3.Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale;
and

 

4.Deposit any remaining funds in Grantee’s account.

 

 

 

ii.Grantee acknowledges that Grantee’s election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in Section
7(b) is intended to comply with the requirements of Rule 10b5-1(c)(1) under the
Exchange Act, and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (Grantee’s election to Sell to Cover and the
provisions of Section 7(b), collectively, the “10b5-1 Plan”). Grantee
acknowledges that by accepting this Award, he or she is adopting the 10b5-1 Plan
to permit Grantee to satisfy the Withholding Obligation. Grantee hereby
authorizes the Company and the Agent to cooperate and communicate with one
another to determine the number of shares of Stock that must be sold pursuant to
Section 7(b) to satisfy the Withholding Obligation.

 

iii.Grantee acknowledges that the Agent is under no obligation to arrange for
the sale of Stock at any particular price under this 10b5-1 Plan and that the
Agent may effect sales as provided in this 10b5-1 Plan in one or more sales and
that the average price for executions resulting from bunched orders may be
assigned to Grantee’s account. In addition, Grantee acknowledges that it may not
be possible to sell shares of Stock as provided for in this 10b5-1 Plan and in
the event of the Agent’s inability to sell shares of Stock, Grantee will
continue to be responsible for the Withholding Obligation.

 

iv.Grantee hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this 10b5-1 Plan. The Agent is a
third-party beneficiary of Section 7(b) and the terms of this 10b5-1 Plan.

 

v.Grantee’s election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. This 10b5-1 Plan shall terminate not later than the date on which
the Withholding Obligation arising from the payment of the vested Restricted
Stock Units is satisfied.

 

c)Alternatively, or in addition to or in combination with the Sell to Cover
provided for under Section 7(b), if authorized by the Committee, Grantee may
satisfy the Withholding Obligation through Grantee surrendering shares of Stock
to which Grantee is otherwise entitled to under the Plan with an aggregate fair
market value that is not more than the maximum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such taxable income).

 

8.       No Stockholder Rights. Grantee shall have no voting, dividend, or other
stockholder rights in respect of the Restricted Stock Units granted hereunder.
Upon the issuance of shares of Stock as payment under this Agreement, Grantee
shall have all of the rights of a

 

 

 

stockholder with respect to such shares of Stock as of the date Grantee becomes
the record owner of such shares.

 

9.       Dividend Equivalent Right. Grantee shall be entitled to a Dividend
Equivalent Right entitling Grantee, with respect to each Restricted Stock Unit,
to receive a cash payment based on the regular cash dividends that would have
been paid on a share of Stock during the period between the Grant Date of the
Restricted Stock Units and the date the Restricted Stock Units are paid pursuant
to Section 6. All amounts payable as a result of such Dividend Equivalent Right
shall be accumulated and paid to Grantee in cash on the date that payment is
made in respect of the related Restricted Stock Units in accordance with Section
6, above.

 

10.       Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of Grantee or benefits distributable to Grantee under this Agreement have
not been exercised or distributed, respectively, at the time of Grantee’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. If a deceased Grantee fails to
designate a beneficiary, or if the Designated Beneficiary does not survive
Grantee, any rights that would have been exercisable by Grantee and any benefits
distributable to Grantee shall be exercised by or distributed to the legal
representative of the estate of Grantee. If a deceased Grantee designates a
beneficiary and the Designated Beneficiary survives Grantee but dies before the
Designated Beneficiary’s exercise of all rights under this Agreement or before
the complete distribution of benefits to the Designated Beneficiary under this
Agreement, then any rights that would have been exercisable by the Designated
Beneficiary shall be exercised by the legal representative of the estate of the
Designated Beneficiary, and any benefits distributable to the Designated
Beneficiary shall be distributed to the legal representative of the estate of
the Designated Beneficiary.

 

11.       Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Board or the Committee,
and the Board or the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of the
Agreement by the Board or the Committee and any decision made by it with respect
to the Agreement is final and binding on all persons.

 

12.       Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by Grantee from the office of the Secretary of
the Company; and this Agreement is subject to all interpretations, amendments,
rules and regulations promulgated by the Board or the Committee from time to
time pursuant to the Plan. For clarity, if Grantee participates in the CIC
Severance Plan, nothing in this Agreement is intended to supersede any
provisions of the CIC Severance Plan, including without limitation the
definitions of “Cause,” Disability” and “Good Reason” therein, and in the event
of any conflict between this Agreement and the CIC Severance Plan, the
provisions of the CIC Severance Plan shall control.

 

 

 

13.       Fractional Shares. In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to Section 17.4 of the Plan
or otherwise, the Company will be entitled to pay to Grantee an amount equal to
the fair market value of such fractional share.

 

14.       Not An Employment Contract. The Award will not confer on Grantee any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Grantee’s Service at any time.

 

15.       Notices. Any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to Grantee, at Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal executive office.

 

16.       Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of
Grantee and the Company without the consent of any other person.

 

17.       409A Savings Clause. All amounts payable hereunder are intended to
comply with the requirements of Section 409A, and this Agreement shall be
interpreted accordingly.

 

18.       Electronic Acceptance. By logging into and accepting this Agreement
through Grantee’s account with the Agent, Grantee (a) understands, represents,
acknowledges and agrees to be bound by this Agreement as if Grantee had manually
signed this Agreement, (b) agrees that Agent or its designee shall obtain and
retain custody of the shares of Stock issuable upon settlement of vested
Restricted Stock Units until such time as all withholding obligations have been
satisfied, (c) elects to conduct a Sell to Cover to satisfy the Withholding
Obligation in accordance with Section 7(b) of the Agreement, (d) represents and
warrants that (i) Grantee has carefully reviewed Section 7(b) of this Agreement,
(ii) Grantee is not subject to any legal, regulatory or contractual restriction
that would prevent the Agent from conducting sales and does not have, and will
not attempt to exercise, authority, influence or control over any sales of Stock
effected by the Agent and (iii) as of the date Grantee accepts this Agreement,
Grantee is not aware or in possession of any material, nonpublic information
with respect to the Company or its affiliates or any of their respective
securities. In the event that Grantee does not accept this Agreement through the
Agent’s online grant acceptance system within 90 days of the Grant Date, the
Company shall have the option, but not the obligation, to cancel and revoke the
Award represented by this Agreement, and the Award shall be forfeited by Grantee
without any further consideration.

 

 

 



Exhibit A

 



[image_009.jpg] Bonanza Creek Energy, Inc. 2017 Long Term Incentive Plan
Beneficiary Designation

Primary Beneficiary

 

I hereby designate the following person or persons as primary Beneficiaries of
my Account under the Plan payable in the event of my death.

 





Name:   Name:



Social Security Number:   Social Security Number:



Address:   Address:



Date of Birth:   Date of Birth:



Relationship to Participant:   Relationship to Participant: 



Percentage:   Percentage:



  

The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.

 

Contingent Beneficiary

 

In the event that there is no living primary Beneficiary at my death, I hereby
designate the following person or persons as contingent Beneficiaries of my
Account:

 





Name:   Name:



Social Security Number:   Social Security Number:



Address:   Address:



Date of Birth:   Date of Birth:



Relationship to Participant:   Relationship to Participant: 



Percentage:   Percentage:







 

The total of the percentages cannot exceed 100%. When more than one Beneficiary
is designated, and no percentage is specified, payment will be made in equal
shares to each surviving Beneficiary, or all to the last surviving Beneficiary.

 

Participant Signature

 

I reserve the right to revoke or change any Beneficiary designation. I hereby
revoke all my prior designations (if any) of primary and contingent
Beneficiaries.

 



Signature     DATE         Print Name    





 

Please return this form to Human Resources when you have completed it.

 



A-1

 

 



 [image_009.jpg]

410 17th Street, Suite 1400 

Denver, CO  80202 

(720) 440-6100 

(720) 305-0804 Fax 

Bonanzacrk.com 

 

BONANZA CREEK ENERGY, INC.

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Grantee has been granted a restricted stock unit award (the “Award”) pursuant to
the Bonanza Creek Energy, Inc. (the “Company”) 2017 Long Term Incentive Plan
(the “Plan”) and the Restricted Stock Unit Agreement attached hereto (the
“Agreement”), as set forth below. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan or the Agreement.

 

Grantee:

 

 

Grant Date:

 

  Total Number of Restricted Stock Units: ______ Restricted Stock Units (the
“RSUs”)    

Vesting Schedule: Vesting Date Number of RSUs   First Anniversary of Grant Date
33 1/3%   Second Anniversary of Grant Date 33 1/3%   Third Anniversary of Grant
Date 33 1/3%

 

 

[Signature page follows]

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and Grantee agree that the Award is
governed by this Notice and by the provisions of the Plan and the Agreement,
both of which are made a part of this document. Grantee represents that Grantee
has read and is familiar with the provisions of the Plan and Agreement, and
hereby accepts the Award subject to all of their terms and conditions.

 

  Bonanza Creek Energy, Inc.                             By:         Name:      
Title:    

 

Accepted and agreed:

 

 

   

 

 

Date:    

 

 

ATTACHMENTS: Bonanza Creek Energy, Inc. 2017 Long Term Incentive Plan and
Restricted Stock Unit Agreement

 

 

 

 

 

 

